Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 94/20055 in view of either one of Tracy et al (US 2011/0214798) or Taylor et al (US 2010/0223872).
PCT ‘055 is discussed in detail in paragraph 3 of the previous Office action and applicant is referred to the same for a complete discussion of the reference. It should be noted that in its most basic form, PCT ‘055 envisioned an overlay layer 24 formed from a material like a plastic sheet or film that prevents passage of moisture or water (page 15, lines 2-8) with a pressure sensitive adhesive disposed continuously on the surface of the same (second adhesive 26 which was used to secure the intumescent material 14 to the overlay layer 24 and the overlay extended completely about the perimeter of the intumescent material (with adhesive disposed outside of the perimeter of the intumescent material to secure the same to a wall or other structure needing flame resistance. The 
The reference failed to teach that one skilled in the art would have utilize an adhesive having the 90 degree peel strength according to the identified ASTM test with a strain rate of 12 inches/minute of at least 0.8 pounds/in on gypsum wallboard. It should be noted that the reference to PCT ‘055 did teach that one skilled in the art would have employed a pressure sensitive adhesive of a similar type to that disclosed by applicant to attach the component to a wallboard, however there is no express indication that the level of adhesion resulted in a 90 degree peel strength of at least 0.8 pounds/in on the wallboard.
The references to either one of Tracey et al or Taylor et al taught that those skilled in the art employing a pressure sensitive adhesive to attach a substrate to wallboard would have known that the adhesive employed had a 90 degree peel strength of at least 0.8 pounds/in on the wallboard. Applicant is more specifically referred to Tracey et al at paragraph [0043]-[0044], [0053], Table 1, where the substrate 32 which was coated with pressure sensitive adhesive was a moisture 
With respect to claims 4 and 5, the adhesive defined in PCT ‘055 was an acrylic adhesive for the layer 26 and can be an extension of the first pressure sensitive adhesive 16 (page 16, lines 14-17) and the first pressure sensitive adhesive was defined as an acrylic adhesive, see page 7, line 19-page 8, line 6. Regarding claim 19, PCT ‘055 suggested the identified claimed structure and additionally recited that the structure may include a scrim 18 as well as a base member 20 (page 4, lines 3-8). PCT ‘055 additionally suggested the use of a release layer 17 opposite the substrate 24. Regarding claim 22, PCT ‘055 suggested the identified claimed structure and additionally recited that the structure may include a scrim 18 as well as a base member 20 (page 4, lines 3-8). PCT ‘055 additionally suggested the use of a release layer 17 opposite the substrate 24. Certainly it would additionally have been obvious to exclude the scrim 18 and base member 20 from the assembly and form a product which lacked the additional support and/or strength afforded to the product as a result of the elimination of the same. With respect to claim 23, the references to Taylor et al or Tracey et al suggested that the adhesive had a 90 degree peel strength of 2.0 pounds/in for dry cleaned drywall. 
Claims 6, 7, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Pilz et al (US 2011/0113709) for the same reasons as expressed in paragraph 5 of the Office action dated August 30, 2021 with the following added for emphasis only.
With respect to claims 6 and 7, the reference to Pilz et al suggested that one skilled in the art would have provided an exposed edge of adhesive about the intumescent material which had a dimension of approximately 0.5 inch for a 3 inch wide tape and expressed that one would determine the exact dimension as needed. See the discussion in the previous Office action. Note that Pilz clearly covered an opening or hole and that the reference suggested an exposed area of adhesive which was 0.5 inches or more (for a 6 inch wide tape one would expect that the exposed adhesive would be larger than 0.5 inch (about 1 inch). As discussed above, the use of a pressure sensitive adhesive which had a 90 degree peel strength of 2.0 would have been understood to have been used in the operation. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 4 further taken with Close (US 4265953, newly cited).
As expressed by Pilz et al the exact dimensions of the arrangement will be determined by the opening as well as the sealing ability of the strip of material (see paragraph [0031] for instance of Pilz. The reference never expressed that the width of the adhesive portion was greater than about 0.5 inches-1 inch in length. Claim 25 requires that the length of the exposed adhesive portion be at least 2 inches in length. Close is cited to evidence that one skilled in the art would have readily appreciated that the length of the exposed adhesive of a tape bearing an intumescent material would have been greater than 2 inches in length as a function of the particular application of the adhesive tape to the article. Applicant is referred to Example 1 where the intumescent material was positioned to leave approximately 7.5 cm (3 inches) on either side of the intumescent. In example 2, there is 18 cm (7 inches) of exposed adhesive on either side of the intumescent materials. Applicant is also referred to examples 3 (2 inches of adhesive tape exposed). Clearly, one skilled in the art would have recognized that various amounts including greater than 2 inches in length of adhesive would have been left exposed about the perimeter as a function of the article being manufactured therein and the need for adhesion to cover the opening as expressed by Close in the arrangement as set forth above in paragraph 4 for protecting an opening from the spread of fire. 
Claims 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 4 further taken with any one of Simon et al (US 9151042), Japanese Patent 2011-52448 or PCT WO 2014/125838 for the same reasons as expressed in paragraph 6 of the Office action dated August 20, 2021.
With respect to new claim 26, the penetrating object in PCT ‘809 is a plastic material (an insulating coating of a tubing), Japanese Patent ‘448 taught a pipe as the penetrating object which was clearly either plastic or metal and Simon et al suggested a pipe which included a plastic pipe for the penetrating object. 
Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.
The applicant amended the claims to recite the specific 90 degree peel strength was at a level of 0.8 pounds/in on gypsum wallboard and referred to U.S. Patent 10920417 (which is mentioned in paragraph [0023] of the present application) and in particular Table 3 of the same to support the contention that not all acrylic pressure sensitive adhesives would have been suitable for the operation as they have varied 90 degree peel strengths and fail when subject to a fire test described therein. While it is correct that not all acrylic adhesives have the same 90 degree peel strength on gypsum drywall, one skilled in the art would have readily appreciated that there was a need to use an adhesive which would serve the purpose of retaining the intumescent material where placed on the wall. Additionally, the newly cited references to either one of Taylor or Tracey suggested that pressure sensitive adhesives of the type similar to that employed by Kirk (PCT ‘055) when used to secure a plastic film or sheet to a wall would have been provided with a 90 degree peel strength of 2.0 pounds/in or more (on drywall) to secure the same tightly thereto. While Tracey and Taylor are not providing a fire barrier, they clearly suggest that the use of strong adhesion would have been desired when securing a component to a wall. Applicant’s arguments have not been found to be persuasive for these reasons. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746